AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                                                                ____ FILED ___ ENTERED
                                                                                                                ____ LOGGED _____ RECEIVED
                                                               for the                                          12:29 pm, Jun 23 2020
                                                       District of Maryland                                     AT BALTIMORE
                                                                                                                CLERK, U.S. DISTRICRT COURT
                  United States of America                        )                                             DISTRICT OF MARYLAND
                             v.                                   )                                                 TTS
                                                                                                                BY ______________Deputy
                                                                  )      Case No.       20-mj-1563-CBD
                                                                  )
                                                                  )
                   Nicholas Milano White                          )
                                                                  )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of           March 5, 2020 - March 8, 2020       in the county of      Baltimore                      in the
                       District of          Maryland          , the defendant(s) violated:

            Code Section                                                    Offense Description
Title 18 U.S.C. § 1708                        Theft of Receipt of Stolen Mail Matter
Title 18 U.S.C. § 371                         Conspiracy to Commit Offense or to Defraud the United States




         This criminal complaint is based on these facts:
See Affidavit




         ✔ Continued on the attached sheet.
         u


                                                                                             Complainant’s signature

                                                                                       Michael Vecchio, PI, USPIS
                                                                                              Printed name and title

6XEPLWWHG E\ HPDLO DQG DWWHVWHG WR PH DV WUXH DQG DFFXUDWH E\ WHOHSKRQH FRQVLVWHQW ZLWK )HG 5 &ULP 3 
DQG  G RQ WKH IROORZLQJ GDWH

Date:
                                                                                                Judge’s signature

City and state:                      Greenbelt, Maryland                          Charles B. Day, U.S. Magistrate Judge
                                                                                              Printed name and title
